UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 13, 2011 Commission file number 1-7436 HSBC USA INC. (Exact name of registrant as specified in its charter) Maryland (State of incorporation) 13-2764867 (IRS Employer Identification Number) 452 Fifth Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 525-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 2, 2009, HSBC USA Inc. filed an automatic shelf registration statement on Form S-3 (Reg. No. 333-158385) with the Securities and Exchange Commission. The document filed with this Form 8-K under Item 9.01 is being filed as an exhibit to the registration statement referred to above. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Distribution Agreement dated October 13, 2011 between HSBC USA Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Agent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC USA INC. (Registrant) By:/s/ Mick Forde Senior Vice President, Deputy General Counsel - Corporate and Assistant Secretary Dated:October 19, 2011 Exhibit Index Exhibit No. Description Distribution Agreement dated October 13, 2011 between HSBC USA Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Agent.
